DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2012/0179790 A1) further in view of Shan et al. (US Publication 2014/0198637 A1).
In regards to claims 1 and 14,  Kim et al. (US Publication 2012/0179790 A1) teaches, a method performed by a user equipment (UE), the method comprising: receiving a packet data network service advertisement request message (see paragraph 58; The PDN GW sends Router Advertisement to the UE),); and determining, using the information from the packet data network service advertisement request message, to connect to the access point name and sending packet data network connection request message, wherein the packet data network connection request message comprises the access point name (see paragraph 76 and figure 6; the UE 100 transmits an Attach Request message including identification information of the UE 100, e.g., IMSI (International Mobile Subscriber Identify) and information regarding capability of the UE 100 to the MME 300. The information regarding the capability is included in the Attach Request message in order to inform the MME 300 about the characteristics of the UE 100. The information regarding the capability may be, for example, a ciphering algorithm to be used for a data transmission and reception. Meanwhile, the Attach Request message may include a PDN Connectivity Request message. The PDN Connectivity Request message includes an APN and a PDN type parameter. The PDN type parameter may include requested IP version information, e.g., IPv6); and establishing a first packet data network connection (see figure 6, the top half before the neighbor solicitation reads  a first PDN data network connection being established).
In further regards to claims 1 and 14, Kim teaches, the UE 100 receives a Router Advertisement (RA) message from the PDN-GW 400. The RA message may include the address of the PDN-GW 400 as a source address, and the LLA of the UE 100 as a destination address. The RA message may include a prefix of IPv6 (see paragraph 85).
However Kim specifically fails to teach, wherein the packet data network service advertisement request message comprises an access point name and information that the UE uses to determine if it should connect to the access point name.
Shan et al. (US Publication 2014/0198637 A1) teaches, wherein the packet data network service advertisement request message comprises an access point name and information that the UE uses to determine if it should connect to the access point name (see paragraph 66; The PDN GW sends Router Advertisement to the UE after default bearer establishment with the IPv6 prefix information for all cases; see paragraph 27; The P-GW enforces the APN-AMBR in the downlink. The UE and P-GW enforce the APN-AMBR on the uplink).
Shan and Kim both relate to router advertisement and the PDN connections for data transmissions.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the APN-AMBR as taught by Shan into the router advertisement taught by Kim.  The motivation to do so would be to allow for the UE to be aware of the most optimal Access Point to connect to and thereby reducing the additional signaling associated with a separate access point search.
In regards to claim 8, Kim teaches, wherein the information that the UE uses to determine if it should connect to the access point name comprises one or more of a packet data network type (see paragraph 37; the Attach Request includes information regarding the IPv4, a PDN connection type; see paragraph 76; The PDN Connectivity Request message includes an APN and a PDN type parameter. The PDN type parameter may include requested IP version information, e.g., IPv6).
In regards to claim 9, Kim teaches, wherein the information that the UE uses to determine if it should connect to the access point name comprises one or more of a services advertisement type (see paragraph 28; the bearer allocated to the UE by the network is called an evolved packet service (EPS) bearer, and when the network allocates the EPS bearer, the network allocates an ID. This is called an EPS bearer ID. A single EPS bearer has QoS characteristics of a maximum bit rate (MBR) or/and guaranteed bit rate (GBR)).
In regards to claim 10, Kim teaches, a method performed by a core network node, the method comprising: receiving access point name configuration information from a subscriber server, wherein the access point name comprises configuration information relating to a local network and sending a packet data network service advertisement request message to a user equipment (UE) (see paragraph 58; a network transmits indication information for enabling information of a router (e.g., a PDN GW) allocated by `Router Advertisement` to be continuously used, regardless of a `Router Lifetime` value included in a `Router Advertisement` message, to a UE, and the UE may transmit and receive IPv6 data to a router with no limitations of the `Router Lifetime`. Thus, the mobile communication network prevents the ICMP message such as the `Router Advertisement` required for updating validity of router information from being transmitted to the UE, thereby reducing unnecessary overhead with respect to the use of radio resource and allocating more radio resource to users, thus enhancing quality of service (QoS)); receiving packet data network connection request message from the UE, wherein the packet data network connection request message comprises the access point name (see paragraph 76 and figure 6; the UE 100 transmits an Attach Request message including identification information of the UE 100, e.g., IMSI (International Mobile Subscriber Identify) and information regarding capability of the UE 100 to the MME 300. The information regarding the capability is included in the Attach Request message in order to inform the MME 300 about the characteristics of the UE 100. The information regarding the capability may be, for example, a ciphering algorithm to be used for a data transmission and reception. Meanwhile, the Attach Request message may include a PDN Connectivity Request message. The PDN Connectivity Request message includes an APN and a PDN type parameter. The PDN type parameter may include requested IP version information, e.g., IPv6); and establishing a first packet data network connection with the UE (see figure 6, the top half before the neighbor solicitation reads  a first PDN data network connection being established).
In further regards to claim 10, Kim teaches, the UE 100 receives a Router Advertisement (RA) message from the PDN-GW 400. The RA message may include the address of the PDN-GW 400 as a source address, and the LLA of the UE 100 as a destination address. The RA message may include a prefix of IPv6 (see paragraph 85).
However Kim fails to teach, wherein the packet data network service advertisement request message comprises an access point name and information that the UE uses to determine if it should connect to the access point name.
Shan et al. (US Publication 2014/0198637 A1) teaches, wherein the packet data network service advertisement request message comprises an access point name and information that the UE uses to determine if it should connect to the access point name (see paragraph 66; The PDN GW sends Router Advertisement to the UE after default bearer establishment with the IPv6 prefix information for all cases; see paragraph 27; The P-GW enforces the APN-AMBR in the downlink. The UE and P-GW enforce the APN-AMBR on the uplink).
Shan and Kim both relate to router advertisement and the PDN connections for data transmissions.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the APN-AMBR as taught by Shan into the router advertisement taught by Kim.  The motivation to do so would be to allow for the UE to be aware of the most optimal Access Point to connect to and thereby reducing the additional signaling associated with a separate access point search.
In regards to claim 12, Kim teaches, wherein the information that the UE uses to determine if it should connect to the access point name comprises a packet data network type (see paragraph 37; the Attach Request includes information regarding the IPv4, a PDN connection type; see paragraph 76; The PDN Connectivity Request message includes an APN and a PDN type parameter. The PDN type parameter may include requested IP version information, e.g., IPv6).
In regards to claim 13, Kim teaches, wherein the information that the UE uses to determine if it should connect to the access point name comprises a services advertisement type (see paragraph 28; the bearer allocated to the UE by the network is called an evolved packet service (EPS) bearer, and when the network allocates the EPS bearer, the network allocates an ID. This is called an EPS bearer ID. A single EPS bearer has QoS characteristics of a maximum bit rate (MBR) or/and guaranteed bit rate (GBR)).
In regards to claim 20, Kim teaches, wherein the information that the apparatus uses to determine if it should connect to the access point name comprises one or more of a security header type, a packet data network type (see paragraph 37; the Attach Request includes information regarding the IPv4, a PDN connection type; see paragraph 76; The PDN Connectivity Request message includes an APN and a PDN type parameter. The PDN type parameter may include requested IP version information, e.g., IPv6), or a services advertisement type (see paragraph 28; the bearer allocated to the UE by the network is called an evolved packet service (EPS) bearer, and when the network allocates the EPS bearer, the network allocates an ID. This is called an EPS bearer ID. A single EPS bearer has QoS characteristics of a maximum bit rate (MBR) or/and guaranteed bit rate (GBR)).
Allowable Subject Matter & Relevant Prior Art
Claims 2-7, 11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the content request as claimed to a second packet data network and the second data network anchor as claimed.
Prior art Perras et al. (US Publication 2016/0007191 A1) teaches, a WTRU interaction with MME in figure 12.  WTRU 1200 may interact with a multimedia management entity (MME) 1208 to complete L3 attachment and a packet data network (PDN) connectivity request 1210, and receive a prefix advertisement 1212 from D-GW1 1204. In a step 1214 the WTRU 1200 may then configure the provided address. WTRU 1200 may use this address for the new application session APP A 1220, to transmit and receive communications 1216 with server 1218 (see paragraph 127).
Prior art Zhou et al. (US Publication 2015/0296445 A1) teaches in figure 8, a process for showing the packet data connection establishment of IPv4/IPv6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466